Name: Commission Regulation (EEC) No 2374/77 of 28 October 1977 amending Regulation No 785/67/EEC on the buying in of olive oil by intervention agencies
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 29 . 10 . 77 Official Journal of the European Communities No L 277/27 COMMISSION REGULATION (EEC) No 2374/77 of 28 October 1977 amending Regulation No 785/67/EEC on the buying in of olive oil by interven ­ tion agencies Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Oils and Fats , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 1707/73 (2 ), and in particular Article 11 (5) thereof, Whereas Article 1 1 of Regulation No 136/66/EEC established an intervention system for Community olive oil ; whereas measures should be laid down enabling the origin of the product offered for interven ­ tion to be ascertained ; Whereas the Annex to Commission Regulation No 785/67/EEC of 30 October 1967 on the buying in of olive oil by intervention agencies (3 ), as last amended by Regulation (EEC) No 2781 /76 (4 ), fixed the increases and reductions to be used to adjust the buying-in price to the value of the various qualities of oils which may be offered for intervention ; Whereas experience has shown that certain changes have occured in the differences between the market prices recorded for the various qualities of oil ; whereas , consequently, the Annex to the abovemen ­ tioned Regulation should be amended to take account of these changes ; HAS ADOPTED THIS REGULATION : Article 1 The following paragraph is added to Article 2 of Regu ­ lation No 785/67/EEC : 'An offer shall not be considered unless the offeror has proved to the satisfaction of the intervention agency that the oil in question was produced in the Community. The Member State concerned shall inform the Commission of the measures taken to ensure that the oil offered is of Commu ­ nity origin .' Article 2 The Annex to Regulation No 785/67/EEC is replaced by the Annex to this Regulation . Article J This Regulation shall enter into force on 1 November 1977 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 28 October 1977. For the Commission Finn GUNDELACH Vice-President (') OJ No 172, 30 . 9 . 1966, p . 3025/66 . ( 2 ) OJ No L 175, 29 . 6 . 1973 , p . 5 . ( 3 ) OJ No 264, 31 . 10 . 1967 , p . 11 . (4 ) OJ No L 318 , 18 . 11 . 1976, p . 11 . No L 277/28 Official Journal of the European Communities 29 . 10 . 77 ANNEX Description and quality as defined in the Annex to Regulation No 1 56/66/ EEC (the degree of acidity represents the free fatty acid content , expressed as grams of oleic acid per 100 grams of oil ) Price increase u.a/ 100 kg Price reduction u.a ./ 100 kg 28 16 10 5 12 Virgin olive oil , ex : 0-6 or less acidity Virgin olive oil , extra : more than 0-6 ° up to and including 1 ° acidity Virgin olive oil , fine Virgin olive oil , semi-fine Virgin olive oil , lampante 1 ° Virgin olive oil , lampante 8 ° Other virgin olive oils , lampante :  More than 1 ° , up to and including 8 ° acidity  More than 8 ° acidity Olive oil from olive residues , 5 ° acidity Other olive oils from olive residues Reduction increased by 010 u.a . for each additional tenth of a degree of acidity Reduction increased by 01 4 u.a . for each additional tenth of a degree of acidity 51 Reduction increased or decreased by 010 u.a . for each tenth of a degree by which the acidity increases or decreases